Citation Nr: 1728239	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-01 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to November 1991.

The matter comes before the Board of Veterans' Appeals (Board) from the August 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The issue of entitlement to an increased rating in excess of 30 percent for depressive disorder was remanded in June 2014 by the Board in order to schedule the Veteran for a video conference hearing before a Veterans Law Judge. In October 2014, a Board hearing was held via video conference before the undersigned Veterans Law Judge; a transcript of that hearing is of record. The claim was again remanded in March 2015 for further development. Specifically, the Board requested that the RO attempt to obtain the Veteran's Social Security Administration (SSA) records; as well as obtain a VA medical examination assessing the severity of the Veteran's depressive disorder. A review of the record shows that the RO has complied with all remand instructions.


FINDING OF FACT

The Veteran's service-connected depressive disorder has been manifested by impaired concentration, anxious affect, mild memory impairment, sleep, impairment, anxiety, and chronic sleep impairment with no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks throughout the entire claims period.






CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.25, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Depressive disorder (DC 9434)

The Veteran's service-connected PTSD disability has been rated under Diagnostic Code 9434. 38 C.F.R. § 4.130 (2016). 

In an August 2008 decision, the Veteran's depressive disorder was increased from 10 percent 30 percent disabling, effective December 20, 2007, date his claim for an increased rating was received. 

The following ratings are available under Diagnostic Code 9434:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A July 2008 VA medical examination report reflects the Veteran with symptoms such as anxious affect, constricted range, compulsive talking, and impaired concentration. Further, the report noted the Veteran with no history of panic attacks, hallucinations, delusions, and no obsessional rituals. Additionally, the medical report reflects that the Veteran denied suicidal and homicidal. Lastly, the examination report reflects that the Veteran experienced occupational and social impairment along with depressed mood anxiety.

A September 2010 VA examination reflects the Veteran with a depressed mood, decreased ability to enjoy things, decreased energy, feeling of guilt, and impaired concentration. Additionally, the examination report noted the Veteran with no memory impairment, no delusions, no hallucinations, no illusions, and no obsessional rituals.

A November 2015 VA examination report reflects the Veteran experiencing an exaggerated startle response, sleep impairment, and anxiety. Additionally, the examination report noted the Veteran with an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication.

A September 2016 VA examination report reflects the Veteran experiences depressed mood, anxiety, chronic sleep impairment, mild memory loss, intermittently illogical speech, and difficulty understanding complex commands. Further, the examination report noted the Veteran with an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication.

Additionally, the claims folder reflects that the Veteran has been married to his wife for over 25 years. (See September 2016 VA examination report). The claims folder also reflects that the Veteran has consistently been employed with the United States Postal Service since 1998. Lastly, the Veteran has consistently noted his closeness to his family. 

The Veteran is currently seeking an increased rating in excess of 30 percent for his depressive disorder. 

Based on the record evidence, as discussed above, an increased rating in excess of 30 percent disabling, is not warranted for depressive disorder. While the Veteran did experience symptoms such as mild memory impairment, sleep, impairment, and anxiety, the evidence does not reflect that the symptoms are/were of such severity to cause occupational and social impairment with reduced reliability and productivity. In fact, the record reflects that while the Veteran was experiencing various symptoms associated with his psychiatric disability, his mental state was stable. The Veteran has demonstrated his ability to establish and maintaining effective work and social relationships as he has worked for the same company for over almost two decades and have been married for over 25 years. Furthermore, the record reflects that the Veteran has consistently denied any suicidal or homicidal ideations and has been shown to have good judgment and impulse control. Thus, a disability rating in excess of 30 percent is not warranted. 

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's mental disability are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's symptomatology associated with his psychiatric disability.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his service-connected mental disability. 

Here, the September 2016 VA medical examination noted that the Veteran has worked consistently during the appeal period. The Veteran explained that he has worked at the Postal Service since 1998. (See September 2016 VA medical examination report). Based on the above, to include the statements in support of the Veteran's claim, the Board finds that TDIU is not warranted.


ORDER

Entitlement to an increased rating in excess of 30 percent for depressive disorder is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


